     Case 3:16-cv-00188-MMD-CLB Document 123 Filed 11/19/20 Page 1 of 5



 1    ROGER P. CROTEAU, ESQ.
      Nevada Bar No. 4958
 2    TIMOTHY E. RHODA, ESQ.
      Nevada Bar No. 7878
 3    ROGER P. CROTEAU & ASSOCIATES, LTD.
      2810 W. Charleston Blvd, #75
 4    Las Vegas, Nevada 89102
      (702) 254-7775
 5    (702) 228-7719 (facsimile)
      croteaulaw@croteaulaw.com
 6    Attorney for Defendant
      THUNDER PROPERTIES, INC.
 7
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10                                                  ***
11    BANK OF AMERICA, N.A.,                 )
                                             )
12                                Plaintiff, )
                                             )              Case No. 3:16-cv-00188-MMD-CBC
13    vs.                                    )
                                             )
14    THE SIENA HOMEOWNER’S                  )
      ASSOCIATION; THUNDER PROPERTIES, )
15    INC.; and HAMPTON & HAMPTON            )
      COLLECTIONS, LLC,                      )
16                                           )
                                Defendants. )
17                                           )
18                                    STIPULATION TO DISMISS
19           COMES NOW, Defendants, THUNDER PROPERTIES, INC. (“Thunder”); THE
20    SIENA HOMEOWNERS ASSOCIATION (“HOA”); and HAMPTON & HAMPTON
21    COLLECTIONS, LLC (“Hampton”), and Plaintiff, BANK OF AMERICA, N.A. (“BANA”), by
22    and through their undersigned counsel, and hereby stipulate and agree as follows:
23           1.     Thunder, HOA and BANA have entered into a confidential settlement agreement
24                  resolving this matter as between themselves. The settlement agreement has been
25                  fully executed by said parties and is presently being performed.
26           2.     While the specific terms of the settlement agreement are confidential, it involves
27                  the payments of certain sums of money by HOA and Thunder to BANA in
28
                                                Page 1 of 5                                    2487 Napoli
     Case 3:16-cv-00188-MMD-CLB Document 123 Filed 11/19/20 Page 2 of 5



 1                 exchange for a release of BANA’s claimed security interest recorded against the

 2                 real property at issue herein, as well as a mutual release of claims between said

 3                 parties. In addition, BANA has irrevocably assigned to Thunder any and all rights

 4                 that it may possess in the surplus funds (“Surplus Funds”) generated by the

 5                 homeowners association lien foreclosure sale at issue, which sums are currently

 6                 held by Hampton.

 7          3.     The issue of the entitlement to the Surplus Funds was not addressed in this action

 8                 and remains an outstanding issue that may require additional litigation involving

 9                 individuals who are not parties to this action; specifically, the former owner of the

10                 real property at issue. The parties understand that Thunder claims that it is

11                 entitled to recover the Surplus Funds pursuant to its assignment from BANA. To

12                 the extent that an adjudication of the entitlement to the Surplus Funds may be

13                 required, it will be obtained in separate litigation.

14          4.     All matters at issue in this action having been resolved between the parties other

15                 than as stated above, the instant action shall be dismissed with each party to bear

16                 its own fees and costs.

17          Dated this    18th       day of November, 2020.

18    ROGER P. CROTEAU &                                HAMPTON & HAMPTON
       ASSOCIATES, LTD.                                  COLLECTIONS, LLC
19
20
       /s/ Timothy E. Rhoda                              /s/ Brandon E. Wood
21    TIMOTHY E. RHODA, ESQ.                            BRANDON E. WOOD, ESQ.
      Nevada Bar No. 7878                               Nevada Bar No. 12900
22    2810 W. Charleston Blvd, #75                      6625 S. Valley View Blvd.
      Las Vegas, Nevada 89102                           Ste. 300
23    (702) 254-7775                                    Las Vegas, NV 89118
      croteaulaw@croteaulaw.com                         702-804-8885
24    Attorney for Defendant                            702-804-8887 (fax)
      Thunder Properties, Inc.                          brandon@nas-inc.com
25                                                      Attorneys for Defendant
                                                        Hampton & Hampton Collections, LLC
26
27
28
                                                Page 2 of 5                                    2487 Napoli
     Case 3:16-cv-00188-MMD-CLB Document 123 Filed 11/19/20 Page 3 of 5



 1                                                    LIPSON NEILSON COLE SELTZER &
      AKERMAN, LLP                                      GARIN
 2
 3
       /s/ Nicholas Belay                              /s/ Amber M. Williams
 4    NICHOLAS BELAY, ESQ.                            AMBER M. WILLIAMS, ESQ.
      Nevada Bar No. 15175                            Nevada Bar No. 12301
 5    1635 Village Center Circle, Suite 200           9900 Covington Cross Dr., Ste. 120
      Las Vegas, NV 89134                             Las Vegas, NV 89144
 6    702-634-5039                                    702-382-1500
      702-380-8572 (fax)                              702-382-1512 (fax)
 7    nicholas.belay@akerman.com                      awilliams@lipsonneilson.com
      Attorney for Plaintiff                          Attorneys for Defendant
 8    Bank of America, N.A.                           The Siena Homeowner's Association

 9
10
                                                IT IS SO ORDERED.
11
12                                              By:
                                                         Judge, U.S. District Court
13
14                                              Dated:    November 19, 2020

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 3 of 5                                  2487 Napoli
     Case 3:16-cv-00188-MMD-CLB Document 123
                                         122 Filed 11/19/20
                                                   11/18/20 Page 4 of 5



 1                                   CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that on this           18th   day of November, I served via the United

 3    States District Court CM/ECF electronic filing system, the foregoing STIPULATION TO

 4    DISMISS to the following parties:

 5           Melanie D Morgan                               Christopher V Yergensen
             Akerman LLP                                    Black & Lobello
 6           1635 Village Center Circle, Suite 200          10777 W. Twain Ave. Suite 300
              Las Vegas, NV 89134                           Las Vegas, NV 89135
 7           (702)634-5005                                  702-869-8801
             (702) 380-8572 (fax)                           702-869-2669 (fax)
 8           melanie.morgan@akerman.com                     cyergensen@blacklobello.law
             Attorney for Plaintiff                         Attorneys for Defendant
 9           Bank of America, N.A.                          Hampton & Hampton Collections, LLC

10           Jamie K. Combs                                 Joseph P Garin
             Akerman LLP                                    Lipson Neilson Cole Seltzer & Garin, P.C.
11           1635 Village Center Circle, Suite 200          9900 Covington Cross Drive
              Las Vegas, NV 89134                           Suite 120
12           702-634-5000                                   Las Vegas, NV 89144
             702-380-8572 (fax)                             702-382-1500
13           jamie.combs@akerman.com                        702-382-1512 (fax)
             Attorney for Plaintiff                         NVECF@lipsonneilson.com
14           Bank of America, N.A.                          Attorneys for Defendant
                                                            The Siena Homeowners Association
15           Lilith Xara
             Akerman, LLP                                   Kaleb D. Anderson
16           1635 Village Center Circle, Suite 200          Lipson Neilson Cole Seltzer & Garin
             Las Vegas, NV 89134                            9900 Covington Cross Dr.
17           702-634-5000                                   Suite 120
             702-380-8572 (fax)                             Las Vegas, NV 89144
18           lilith.xara@akerman.com                        (702) 382-1500
             Attorney for Plaintiff                         (702) 382-1512 (fax)
19           Bank of America, N.A.                          kanderson@lipsonneilson.com
                                                            Attorneys for Defendant
20           Brandon Wood                                   The Siena Homeowners Association
             Hampton & Hampton Collections, LLC
21           6625 S. Valley View Blvd.                      Amber M. Williams
             Ste. 300                                       Lipson Neilson Cole Seltzer & Garin
22           Las Vegas, NV 89118                            9900 Covington Cross Dr., Ste. 120
             702-804-8885                                   Las Vegas, NV 89144
23           702-804-8887 (fax)                             702-382-1500
             brandon@nas-inc.com                            702-382-1512 (fax)
24           Attorneys for Defendant                        awilliams@lipsonneilson.com
             Hampton & Hampton Collections, LLC             Attorneys for Defendant
25                                                          The Siena Homeowner's Association

26
27
28
                                               Page 4 of 5                                     2487 Napoli
     Case 3:16-cv-00188-MMD-CLB Document 123
                                         122 Filed 11/19/20
                                                   11/18/20 Page 5 of 5



 1
            Nicholas Belay                            Ariel E. Stern
 2          Akerman                                   Akerman LLP
            1635 Village Center Circle, Suite 200     1635 VillageCenter Circle
 3          Las Vegas, NV 89134                       Suite 200
            702-634-5039                              Las Vegas, NV 89134
 4          702-380-8572 (fax)                        702-634-5000
            nicholas.belay@akerman.com                702-380-8572 (fax)
 5          Attorney for Plaintiff                    ariel.stern@akerman.com
            Bank of America, N.A.                     Attorney for Plaintiff
 6                                                    Bank of America, N.A.

 7
                                                /s/ Timothy E. Rhoda
 8                                              An employee of ROGER P. CROTEAU &
                                                ASSOCIATES, LTD.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 5 of 5                           2487 Napoli
